Citation Nr: 0929105	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical joint 
disease.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for reflex sympathetic 
dystrophy/complex pain syndrome of the arms and hands.

5.  Entitlement to service connection for a right Achilles 
tendon rupture.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
July 1981 to January 1985 with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington (the RO). 

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Seattle RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.  During her hearing the Veteran requested that 
the record be held open for 60 days for submission of 
additional evidence, as well as a waiver of initial 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008); see also the 
April 2009 hearing transcript at page 13.  She subsequently 
submitted lay statements from her husband and daughter.
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Referred issues

During the prehearing conference with the undersigned, the 
Veteran indicated that she had submitted evidence to the RO 
with regards to a claim of entitlement to service connection 
for a reproductive disorder.  See the April 2009 hearing 
transcript, page 2.  Review of the claims folder demonstrates 
that in December 2004, the Veteran submitted claims for 
anxiety and depression, gynecological disorders, respiratory 
disorders, skin disorders, gastrointestinal disorders, an 
eating disorder, obsessive compulsive disorder, 
musculoskeletal abnormalities, neurological abnormalities, 
anemia/blood disorders, vision loss and hearing problems.  
See the Veteran's November 15, 2004 statement.  Those issues 
have not yet been addressed by the RO, and they are referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


REMAND

The Veteran contends that her current PTSD, cervical joint 
disease, back disability and reflex sympathetic 
dystrophy/complex pain syndrome of the arms and hands are a 
result of sexual traumas in service in 1981, 1984 and 
sometime in 1993-4.  See the April 2009 hearing transcript, 
page 23.  She also asserts that she initially sprained her 
right ankle during her period of active duty from 1981 to 
1985, and that she subsequently ruptured her right Achilles 
tendon between drill periods during Reserve service.  See 
id., page 20.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Of particular pertinence are the provision of subparagraphs 
(8) and (9) of Section 5.14 which state that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

Despite the efforts of the RO, the Veteran's service 
personnel records, which potentially contain pertinent 
information with respect to the Veteran's claims based on 
allegations of sexual assault, have not been obtained.  
Additionally, only medical records pertaining to the 
Veteran's Reserve service have been associated with the 
claims folder.  The Veteran herself has submitted some copies 
of her service treatment records from her period of active 
duty, but they are incomplete.  For reasons detailed below, 
the Board finds additional efforts to obtain these records 
must be made.

Review of the claims folder indicates the RO submitted a 
request for the Veteran's service medical and personnel 
records to the National Personnel Records Center (NPRC) in 
May 2003.  The NPRC responded that the records were not 
located.  However, the Board notes the Veteran's social 
security number was not provided in the request.  
Additionally, the inquiry was submitted under one last name, 
despite the fact that the Veteran has used three last names 
over the years.  The Board directs the RO's attention to a 
March 26, 2003, RO letter which was returned to the RO on May 
28, 2003, by the Veteran and lists the three names she had 
used with her social security number.  Under these 
circumstances, the Board has determined than an additional 
attempt to locate the records, in particular under all three 
last names and the Veteran's social security number, should 
be made.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board notes that a second attempt was made by the RO to 
locate the Veteran's service treatment records in December 
2007.  The request noted the Veteran's former spouse's name 
and social security number and requested a search for any 
dependent records and possible service medical records.  See 
the December 26, 2007 NPRC request.  A response was received 
in November 2008 noting that "in order to search for 
dependent records please provide the last place of treatment, 
the last year of treatment, and sponsor's social security 
number."  A letter was sent to the Veteran asking for the 
last place and year of treatment (the dependent's social 
security number had already been provided as detailed above) 
in November 2008, but no response was received.  As the Board 
is making an additional attempt to locate the Veteran's 
service treatment records under three possible last names and 
her social security number, she should be afforded an 
additional opportunity to provide this information.

Finally, VA regulations provide that VA will not deny a PTSD 
claim that is based on in-service personal trauma without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing her or him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 38 C.F.R. § 3.304(f)(3); see also Patton, 
supra, at 278 (1999).  Although the Veteran was sent VCAA 
letters in May 2003, July 2003 and June 2008 for her service 
connection claim for PTSD, she was not notified of the 
evidence that may submitted in support of PTSD claims based 
on personal assault.  Consequently, this remand for 
substantive development will allow VA opportunity to provide 
complete notice in accordance with Patton.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a letter 
notifying her of the additional evidence she 
may submit in support of a claim for PTSD for 
personal assault as outlined in 38 C.F.R. § 
3.304(f)(3) and the Court's decision in 
Patton.  The Veteran should also be asked to 
provide the year and location of her most 
recent treatment as a dependent of her former 
spouse.

2.  After affording the Veteran an 
opportunity to respond, the Veteran's 
complete personnel file and service medical 
records should be obtained.  Requests should 
be made to the NPRC and any alternate 
sources.  This inquiry should be made using 
the Veteran's social security number and the 
three last names as listed on the Veteran's 
May 28, 2003 submission.  Additionally, if a 
response is received from the Veteran as to 
the year and location of her most recent 
treatment as a dependent, conduct a search of 
dependent records utilizing the social 
security number of the Veteran's former 
spouse provided on the December 26, 2007 NPRC 
request.  All responses, positive and 
negative, should be documented in the claims 
file.  Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain the 
records would be futile. 

3.  Upon completion of the above requested 
stressor development and any additional 
development deemed appropriate, including a 
VA examination, readjudicate the issues on 
appeal in light of all information or 
evidence received.  If any benefit sought is 
not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

